Citation Nr: 1525221	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-29 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the RO's severance of service connection for the Veteran's left ear hearing loss was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel






INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which severed service connection for left ear hearing loss effective May 1, 2011.


FINDINGS OF FACT

1. In an August 2009 rating decision, the RO granted service connection for bilateral hearing loss effective June 22, 2007.  

2. The evidence does not establish that the August 2009 award of service connection for bilateral hearing loss (notably left ear hearing loss) was clearly and unmistakably erroneous.


CONCLUSION OF LAW

Severance of service connection for left ear hearing loss was not proper; service connection must be restored.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.105(d) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice Requirements

As the Board has determined that service connection for the Veteran's left ear hearing loss should be restored, a detailed discussion as to whether VA satisfied any applicable duties to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).
 
In addition, with respect to the duty to notify as it applies to the claim involving the propriety of severance of service connection, as it involves a determination as to clear and unmistakable error, the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable.  See Livesay v. Principi, 15 Vet. App. 165 (2001); See also Parker v. Principi, 15 Vet. App. 407 (2002).


Analysis

Initially, the Board notes that service connection had been in effect for less than 10 years.  Thus, the protection afforded under 38 C.F.R. § 3.957 (2014) does not apply.

There are specific notice requirements which are applicable to severance of service connection.  38 C.F.R. § 3.105(d), (i).  Service connection will be severed only where evidence establishes that a previous grant of service connection was clearly and unmistakably erroneous (the burden of proof being upon the Government). 
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained or to request a hearing.  See 38 C.F.R. 
§ 3.105(i). 

In this case, the Veteran was afforded the appropriate due process.  38 C.F.R. § 3.105(i).  A rating decision was issued in October 2010 that proposed to sever service connection for left ear hearing loss, setting forth the detailed reasons for the proposal.  The Veteran was notified of this determination and his right to present additional evidence or request a hearing in a November 2010 letter.  The Veteran filed a notice of disagreement with the proposed severance, but he did not request a hearing at that time.  In January 2011, more than 60 days after the initial notice of the proposed severance, a rating decision was issued that explained the reasons for finalizing the severance of service connection.  The severance of service connection for left ear hearing loss was made effect May 1, 2011.  There was no change in the Veteran's combined disability rating, which remained at 10 percent. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some 'chronic diseases,' such as other organic diseases of the nervous system, to include sensorineural hearing loss, presumptive service connection is available.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110 , 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993). 

Once service connection has been granted, it can be severed only upon VA's showing that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d) (2014).  Clear and unmistakable error (CUE) is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a three-part test to determine whether a prior decision is the product of CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Wilson v. West, 11 Vet. App. 383, 386 (1998).

Although the same standards applied in a determination of CUE in a final decision are applied to a determination whether a decision granting service connection was the product of CUE for the purpose of severing service connection, 38 C.F.R. § 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  See Stallworth, 20 Vet. App. at 487. 

Under applicable regulation, a change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 C.F.R. § 3.105(d) (2014).  The certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion. Id. 

In the present case, the evidence shows that the RO established service connection for left ear hearing loss by an August 2009 rating decision.  At the time of that decision, the Veteran's claims file contained evidence showing he had been awarded the Navy Unit Commendation Ribbon for service with Fighter Squadron 21 aboard the USS Midway in support of combat operations in the South China Sea from April 1965 to November 1965.  Service personnel records also show the Veteran received hostile fire pay.  

A copy of the Veteran's separation physical examination dated in April 1966 contains a hand written note from the Veteran's audiologist indicating that the Veteran had high frequency hearing loss in "both ears possibly exposure from jet engine noise and other noise exposure."  See statement dated December 2008.  Accompanying the statement, was a private audiogram dated in December 2008 showing bilateral high frequency hearing loss.  

A June 2009 VA examination report noted the Veteran worked aboard ship and was attached to a Fighter Squadron.  The examiner noted the Veteran's reports of noise exposure from jet engines, hydraulic shuttles, high pitch generators, aircraft landings, guns, and beating and banging.  He denied any post-service occupational or recreational noise exposure.  The Veteran was diagnosed with bilateral hearing loss for VA compensation purposes.  The examiner opined it was at least as likely as not that the Veteran's hearing loss was aggravated by acoustic trauma.  The examiner further stated that the Veteran's separation audiogram showed shift in the right ear hearing thresholds and thus, it was at least as likely as not that the Veteran's normal hearing threshold at 2000 Hertz in the right ear at enlistment was aggravated by exposure to acoustic trauma during service.  

As noted above, service connection was then awarded for bilateral hearing loss based on the June 2009 VA examination report.  In awarding service connection, the RO reviewed the Veteran's service personnel records and conceded acoustic trauma during the Veteran's military service.  

Thereafter, the RO requested a new examination.  In the examination request, the RO again conceded the likelihood of exposure to acoustic trauma during service.  The RO indicated that the June 2009 was inadequate as it failed to provide an opinion as to left ear hearing loss.  

A December 2009 VA examiner opined left ear hearing loss was not caused by or a result of military service.  The examiner reasoned that given the Veteran's normal hearing acuity at discharge with no significant threshold shift, it was not likely that his current left ear hearing loss was related to military service. 

Thereafter, the RO requested an addendum opinion.  The July 2010 addendum opinion indicates left ear hearing loss was not caused by or a result of acoustic trauma in military service.  The examiner reasoned that given the Veteran's normal hearing acuity at discharge with no significant threshold shift, it was not likely that his current left ear hearing loss was related to acoustic trauma in service.  

In a November 2010 statement, the Veteran indicated that he worked aboard ship, which fired anti-aircraft guns.  He relayed an occasion where he was only 40 feet away from the gun and was knocked back a few feet against the wall by the concussion from the gun.  He indicated he and another soldier were covered in black smoke, his ears rang, and his hearing was "messed up" for a good three weeks. 

In a March 2011 statement, the Veteran further indicated that he believed his separation hearing audiogram was inaccurate as to his left ear.  He stated that his private audiologist had made statements to the RO about his hearing loss being more likely than not caused by his military service.  He asserted that he had not been exposed to any kind of noise or circumstance that would cause damage to his ears, other than what he experienced while on active duty.  

In his substantive appeal, the Veteran argued that it stood to reason that if one ear had acoustic trauma during service, the other ear would have a similar experience.  He indicated that prior to being promoted to third class petty officer, he was a non-rated aviation airman assigned to all kinds of work parties and performed menial jobs on the flight deck or in other spaces.  He argued that he could not have spent four years on an Aircraft Carrier without any exposure to acoustic trauma from either the jets or engine noise.  

As noted, in the October 2010 rating decision, the RO proposed to sever service connection for left ear hearing loss due to medical opinions showing that his current left ear hearing loss was not caused by or incurred in service including due to acoustic trauma.  In the January 2011 rating decision, the RO severed service connection for left ear hearing loss effective May 1, 2011.

As indicated above, under 38 C.F.R. § 3.105(d), the evidence must establish that the grant of service connection was clearly and unmistakably erroneous.  In other words, the evidence must be undebatable that the Veteran did not meet the criteria for an award of service connection.  This is a much higher burden of proof than that necessary for simply denying a Veteran's claim for service connection.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

On review of the record, the Board finds that the evidence does not undebatably reveal that the Veteran did not have left ear hearing loss as a result of acoustic trauma in service.  Although the examiner opined left ear hearing loss was not due to military service, including acoustic trauma, it was clearly debatable.   The provisions of § 3.385 do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110 , 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993).  Further, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Finally, the examiner failed to address the statements of the Veteran's private audiologist and the Veteran's statements as to in-service noise exposure and his assertions that he had no post-service occupational or recreational noise exposure.  

Here, while there is some evidence against service connection, it is not so clear and unmistakable such that reasonable minds could not differ as to the question of etiology.  Rather, a preference of this conclusion over the opposite conclusion would amount to a weighing of evidence, which does not constitute CUE. 

Under the circumstances, it cannot be said that the August 2009 award of service connection for left ear hearing loss involved CUE.  Accordingly, severance of service connection for left ear hearing loss was not proper, and service connection for that disability must be restored.

  
ORDER

The RO's severance of service connection not being proper, service connection for the Veteran's left ear hearing loss is restored


____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


